DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The following addresses applicant’s remarks/amendments dated 5 July, 2022.
Claims 1 and 11 were amended; Claims 10 and 20 were cancelled; No new claims were added; Therefore, claims 1-9 and 11-19 are pending in the current application will be addressed.
The 112(a) rejections to claims 1-9 are withdrawn.
The 112(b) rejections to claims 1-9 and 10-19 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 5973995 A in view of Söllner US 20180052245 A1 and Toennessen US 20180001977 A1

Regarding claim 1, Walker teaches a geophysical data product (col 4, lns 8-11), wherein the geophysical data product is produced by a process of: 
acquiring standard-offset survey data for a subterranean formation with a standard-offset survey spread towed at a standard-offset spread depth (Figs. 2-4, Col 3, ln54 – Col 4, ln 11); 
acquiring long-offset survey data for the subterranean formation with a long-offset streamer towed at a long-offset streamer depth (Figs. 2-4, Col 3, ln54 – Col 4, ln 11); 
and assembling the long-offset survey data into a set of grouped-long-offset survey data characterized by a plurality of receiver groupings and a group length of greater than 15 m (long streamers have group interval of between 12 and 15 meters; Col. 3, lns 57-63).
Walker does not explicitly teach a group length of greater than 15 m.
However, it has been held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (See MPEP 2131.03 and 2144.05, and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker use receiver groupings with a group length longer than 15 m. This would allow improved capabilities for low frequency data acquisition during deep surveys.
Walker does not teach but Söllner teaches the geophysical data product stored on a non-transitory computer-readable medium ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker use Söllner’s recording the data onto a non-transitory computer-readable medium. This would allow easy transport and access to data for later analysis.
Walker does not teach but Toennesson teaches the long-offset streamer is at least 12 km in length, and the standard-offset survey spread comprises a plurality of standard streamers, each of the standard streamers being no more than 12 km in length (multiple short streamers of 3km length and long streamer of 12km length; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to use the streamer lengths of Toennessen. This would allow higher frequency to be acquired at the front end of the survey spread and lower frequencies on the long streamers.

Regarding claims 3, Walker teaches the geophysical data product of claim 1, wherein the assembling comprises at least one of the following three sub-processes: (1) for each receiver grouping, summing data from a plurality of receivers in the receiver grouping; (2) for each receiver grouping, averaging data from a plurality of receivers in the receiver grouping; and (3) normalizing data from at least two different receiver groupings (group data is summed; Col 1, lns 25-47).

Regarding claim 4, Walker teaches he geophysical data product of claim 1, wherein the process further comprises producing a geophysical data set representative of signals having frequencies less than 15 Hz (Sources have 8-70 Hz frequency range; Col 1, lns 21-23). 

Regarding claim 5, Walker teaches, the geophysical data product of claim 1, 
Walker does not teach but Toennessen teaches wherein a longest-offset of the long-offset streamer is at least 3 km longer than a longest-offset of the standard-offset survey spread (shorter streamers of 3km length and long streamer of 12km length; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to use the streamer lengths of Toennessen. This would allow higher frequency to be acquired at the front end of the survey spread and lower frequencies on the long streamers.

Regarding claim 6, Walker teaches the geophysical data product of claim 1, wherein: acquiring the standard-offset survey data comprises towing the standard-offset survey spread with a vessel, and acquiring the long-offset survey data comprises towing the long-offset streamer along a midline of a path of the vessel (Figs. 2-4).

Regarding claim 7, Walker teaches the geophysical data product of claim 1, 
Walker does not teach but Söllner teaches the process further comprises: producing a geophysical data set consisting of frequencies less than 8 Hz (low frequencies 1-6 HZ; [0017]); and performing Full Wavefield Inversion with the geophysical data set to generate a velocity model ([0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to produce a dataset with frequencies less than 8 Hz and perform FWI using Söllner’s method. This would help avoid the cycle skiping effect in FWI [0041].

Regarding claim 8, Walker teaches the geophysical data product of claim 1, wherein the process further comprises: producing an image of the subterranean formation (Col 1, lns 25-30);
Walker doesn’t teach but Söllner teaches recording the image on a non-transitory, tangible computer-readable medium; bringing the computer-readable medium onshore; and performing geophysical analysis onshore on the image ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker use Söllner’s recording method and bringing the data onshore for analysis. This would allow access to more powerful computers during analysis.

Regarding claim 9, Walker teaches the geophysical data product of claim, wherein: the standard-offset survey spread comprises seismic receivers (Figs. 2-4, Col 3, ln54 – Col 4, ln 11), 
Walker doesn’t teach the long-offset streamer comprises low-frequency seismic receivers.
Söllner teaches low-frequency seismic receivers (receiver can receive low frequency signal of 1-6 Hz; [0049, 51, 52]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to use the low-frequency seismic receivers of Söllner. This would allow the collection of low-frequency data useful for FWI.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Walker US 5973995 A in view of Söllner US 20180052245 A1 and Toennessen US 20180001977 A1, and further in view of Hegna US 20150003196 A1.

Regarding claims 2, Walker teaches the geophysical data product of claim 1, 
Walker does not teach but Hegna teaches the standard-offset spread depth is from 10 m to 30 m, and the long-offset streamer depth is from 30 m to 200 m (one or more streamers at 25m and one or more streamers at 50m; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to use the streamer depths of Hegna. This would aid in minimizing interference from ghost signals.

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 5973995 A in view of Toennessen US 20180001977 A1.

Regarding claim 11, Walker teaches a method, comprising: 
towing a standard-offset survey spread at a standard-offset spread depth; acquiring standard-offset survey data for a subterranean formation with the standard-offset survey spread (Figs. 2-4, Col 3, ln54 – Col 4, ln 11); 
towing a long-offset streamer with a long-offset vessel at a long-offset streamer depth; acquiring long-offset survey data for the subterranean formation with the long- offset streamer (Figs. 2-4, Col 3, ln54 – Col 4, ln 11); and 
assembling the long-offset survey data into a set of grouped-long-offset survey data characterized by a plurality of receiver groupings (long streamers have group interval of between 12 and 15 meters; Col. 3, lns 57-63).
	Walker does not explicitly teach a group length of greater than 15 m.
However, it has been held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (See MPEP 2131.03 and 2144.05, and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker use receiver groupings with a group length longer than 15 m. This would allow improved capabilities for low frequency data acquisition during deep surveys.
Walker does not teach but Toennesson teaches the long-offset streamer is at least 12 km in length, and the standard-offset survey spread comprises a plurality of standard streamers, each of the standard streamers being no more than 12 km in length (multiple short streamers of 3km length and long streamer of 12km length; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to use the streamer lengths of Toennessen. This would allow higher frequency to be acquired at the front end of the survey spread and lower frequencies on the long streamers.

Regarding claims 13, Walker teaches the method of claim 11, wherein the assembling comprises at least one of the following two sub-processes: (1) for each receiver grouping, summing data from a plurality of receivers in the receiver grouping; (2) for each receiver grouping, averaging data from a plurality of receivers in the receiver grouping; (group data is summed; Col 1, lns 25-47).

Regarding claim 14, Walker teaches the method of claim 11, further comprising, producing a geophysical data set representative of signals having frequencies less than 15 Hz (Sources have 8-70 Hz frequency range; Col 1, lns 21-23). 

Regarding claim 15, Walker teaches, the method of claim 11, 
Walker does not teach but Toennessen teaches wherein a longest-offset of the long-offset streamer is at least 3 km longer than a longest-offset of the standard-offset survey spread (shorter streamers of 3km length and long streamer of 12km length; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to use the streamer lengths of Toennessen. This would allow higher frequency to be acquired at the front end of the survey spread and lower frequencies on the long streamers.

Regarding claim 16, Walker teaches the method of claim 11, wherein: acquiring the standard-offset survey data comprises towing the standard-offset survey spread with a vessel, and acquiring the long-offset survey data comprises towing the long-offset streamer along a midline of a path of the vessel (Figs. 2-4).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Walker US 5973995 A in view of Toennessen US 20180001977 A1 and further in view of Hegna US 20150003196 A1.

Regarding claims 12, Walker teaches the method of claim 11, 
Walker does not teach but Hegna teaches the standard-offset spread depth is from 10 m to 30 m, and the long-offset streamer depth is from 30 m to 200 m (one or more streamers at 25m and one or more streamers at 50m; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to use the streamer depths of Hegna. This would aid in minimizing interference from ghost signals.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 5973995 A in view of Toennessen US 20180001977 A1 and further in view of Söllner US 20180052245 A1.

Regarding claim 17, Walker teaches the method of claim 11, 
Walker does not teach but Söllner teaches the process further comprises: producing a geophysical data set consisting of frequencies less than 8 Hz (low frequencies 1-6 HZ; [0017]); and performing Full Wavefield Inversion with the geophysical data set to generate a velocity model ([0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to produce a dataset with frequencies less than 8 Hz and perform FWI using Söllner’s method. This would help avoid the cycle skiping effect in FWI [0041].

Regarding claim 18, Walker teaches the method of claim 11, wherein the process further comprises: producing an image of the subterranean formation (Col 1, lns 25-30);
Walker doesn’t teach but Söllner teaches recording the image on a non-transitory, tangible computer-readable medium; bringing the computer-readable medium onshore; and performing geophysical analysis onshore on the image ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker use Söllner’s recording method and bringing the data onshore for analysis. This would allow access to more powerful computers during analysis.

Regarding claim 19, Walker teaches the method of claim 11, wherein: the standard-offset survey spread comprises seismic receivers (Figs. 2-4, Col 3, ln54 – Col 4, ln 11), 
Walker doesn’t teach the long-offset streamer comprises low-frequency seismic receivers.
Söllner teaches low-frequency seismic receivers (receiver can receive low frequency signal of 1-6 Hz; [0049, 51, 52]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walker to use the low-frequency seismic receivers of Söllner. This would allow the collection of low-frequency data useful for FWI.

Response to Arguments
Applicant's arguments filed 5 July, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Walker does not disclose a group length of greater than 15m: it has been held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (See MPEP 2131.03 and 2144.05, and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)). Walker’s range of 12-15m (Col. 3 lns. 57-63) do not overlap with the range of greater than 15m but the prima facie case of obviousness still exists due to the closeness of the ranges.
Regarding applicant’s argument that Walker is more interested in high frequency data, rather than low frequency data: Walker is less interested in high frequency data in the case of “site surveys” (Col. 4, lns. 19-23) and uses the reduced group interval in the case of a “site survey” as well (Col. 2 lns. 13-17). Low frequency data is still needed for deep surveys and is taught by Walker (Col. 4 lns 12-17, lns. 30-40). Additionally, the long group interval is found in streamers taught to be used for deep surveying (Col. 3 lns. 57-63).

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./             Examiner, Art Unit 3645                                                                                                                                                                                           

/ISAM A ALSOMIRI/             Supervisory Patent Examiner, Art Unit 3645